United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1304
Issued: May 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 18, 2018 appellant filed a timely appeal from a January 17, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish total disability for
the period September 26 through October 7, 2017 causally related to her accepted August 26, 2017
employment injury.

1
2

5 U.S.C. § 8101 et seq.

Together with her appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated March 4, 2019, the Board exercised its discretion and denied the request, as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 18-1304 (issued March 4, 2019).

FACTUAL HISTORY
On August 28, 2017 appellant, then a 62-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that, on August 26, 2017, she was lifting parcels and pulling/pushing allpurpose containers on an Express Mail run causing bilateral upper extremity muscle strains while
in the performance of duty. On the reverse side of the claim form the employing establishment
indicated that she stopped work on the date of injury and returned to work on August 28, 2017.
On August 26, 2017 appellant was treated in the emergency department at Bowie Health
Center and received a diagnosis of bilateral biceps strain. Dr. Kraig A. Melville, Board-certified
in emergency medicine, advised that she could return to work on August 28, 2017 with restrictions
of no physical activity and no heavy lifting over 10 pounds. The restrictions applied through
August 31, 2017. Dr. Melville indicated that, after August 31, 2017, appellant should be able to
fully participate in all work duties or activities.
On September 1, 2017 Dr. Susan J. Liu, a Board-certified physiatrist, noted that appellant
presented with complaints of pain and aching in her biceps. Appellant told Dr. Liu that she had
been involved in a work-related incident on August 26, 2017 and that, over the past week, she had
been lifting and picking up heavy boxes. She also told Dr. Liu that she had been off work for five
days, subsequent to August 26, 2017, and that when she attempted to return to work the lifting had
aggravated her symptoms. On examination Dr. Liu noted tenderness to palpation in the bulk of
the biceps muscle with resisted maneuvers and discomfort. She diagnosed bilateral biceps strain
as a result of a work-related injury on August 26, 2017. Dr. Liu noted that appellant was currently
not working, as she was on vacation, and advised that she could return to work in a light-duty
capacity on September 11, 2017 with a restriction of no lifting. She also prescribed physical
therapy.
In a duty status report (Form CA-17) dated September 7, 2017, Dr. Liu recommended work
restrictions of: no lifting; driving a vehicle no more than one hour per day; sitting, walking,
bending/stooping, and pulling/pushing no more than four hours per day; and kneeling, twisting,
fine manipulation, and reaching above the shoulder no more than six hours per day. She reported
that appellant could return to work as of September 11, 2017.
On September 21, 2017 Dr. Liu noted that appellant was working light duty with
restrictions of no lifting. She noted that appellant was awaiting approval for physical therapy and
again diagnosed bilateral biceps strain as a result of the work-related injury on August 26, 2017.
In an undated statement, which OWCP received on September 29, 2017, appellant
described how her bilateral upper extremity condition developed over a two-day period, August 25
to 26, 2017. She also noted a prior history of bilateral rotator cuff surgeries.
During an October 6, 2017 follow-up examination, appellant told Dr. Liu that, due to the
light-duty restriction of no lifting, she had been unable to return to work.
In an internal OWCP memorandum dated October 16, 2017, a claims examiner noted that,
based on appellant’s statement, her claim should be converted to an occupational disease claim
because it had developed over a period of two days rather than as a single incident.

2

On October 16, 2017 OWCP accepted appellant’s claim for bilateral biceps strain.
On October 18, 2017 Dr. Liu noted that appellant was on light duty with a restriction of no
lifting over five pounds.
On November 1, 2017 appellant filed a claim for compensation (Form CA-7) for the period
September 26 through October 18, 2017. In an attached time analysis form (Form CA-7a), she
stated that she was under her physician’s care on September 26, 2017 and that her manager told
her that there was no work was available. From September 26 through October 7, 2017, appellant
claimed eight hours of leave without pay (LWOP) for each date she was scheduled to work. She
further noted that she attended an appointment with her physician on October 18, 2017 and claimed
3.28 hours of LWOP for that date.
On November 8, 2017 Dr. Liu noted that appellant had begun physical therapy and that her
right arm pain had improved, but she still had pain in the left bicep. On examination she noted
tenderness to palpation of the left upper extremity. Dr. Liu indicated that appellant remained on
light duty with no lifting over five pounds.
By letter dated November 14, 2017, OWCP notified appellant that it could not process her
claim for compensation for the period September 26 through October 18, 2017 because it was
unclear why she was off work, as she had been released to full-time limited duty. It advised that
if she was claiming compensation because the employing establishment had no work within her
restrictions, she would need to provide written verification of this situation from a knowledgeable
supervisor.
On November 20, 2017 Dr. Liu noted that appellant had seen an orthopedist who had
previously performed surgery on her left shoulder for a rotator cuff injury, and who administered
a cortisone shot. On examination she noted mild tenderness to palpation of the left upper extremity
and mild pain with resisted maneuvers. Dr. Liu recommended that appellant remain on light duty
with no lifting over five pounds.
On December 4, 2017 Dr. Liu noted that another physician had placed appellant on
permanent light duty with a five-pound lifting restriction.
Appellant submitted physical therapy notes dated from October 30 through
December 12, 2017.
By letter dated December 12, 2017, appellant stated that she had requested that her
supervisor write a statement regarding the fact that no work had been available due to her work
restriction of no lifting, but that her supervisor had refused.
In a record of a telephone conversation dated January 5, 2018, appellant informed OWCP
that she had sent an e-mail to the employing establishment asking them to confirm whether work
within her restrictions was unavailable for the period September 26 through October 18, 2018.
By decision dated January 17, 2018, OWCP authorized payment of compensation for 3.28
hours of lost wages on October 18, 2017 due to a medical appointment. However, it denied
appellant’s claim for compensation for temporary total disability from September 26 through
3

October 7, 2017. OWCP noted that it had not received either a narrative medical report from
appellant’s physician explaining why she was disabled from work for the period in question, or a
letter from the employing establishment indicating that there was no work available within
appellant’s restrictions.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.5 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.6
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.9 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of any
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and entitlement
to compensation.10
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility to see that justice is done.11 The non-adversarial policy of
3

Supra note 1.

4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

5

See Amelia S. Jefferson, id.

6

See Edward H. Horton, 41 ECAB 301 (1989).

7

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

K.S., Docket No. 18-0845 (issued October 26, 2018); John J. Carlone, 41 ECAB 354 (1989).

4

proceedings under FECA is reflected in 20 C.F.R. § 10.121.12 Once OWCP undertakes to develop
the evidence, it has the responsibility to do so in a proper manner.13
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP has not fully developed appellant’s claim for disability compensation for the period
from September 26 through October 7, 2017. After she filed her Form CA-7, it notified appellant
by letter dated November 14, 2017 that it could not process her claim for compensation for the
claimed period because it was unclear why she was off work, as she had been released to full-time
limited duty. OWCP informed appellant that she would need to provide written verification of
this situation from a knowledgeable supervisor. Appellant responded that her supervisor refused
to provide the necessary documentation to her regarding the unavailability of light-duty work. In
a record of a telephone conversation with an OWCP representative dated January 5, 2018, OWCP
was noted that an e-mail had been sent to the employing establishment requesting confirmation as
to whether work was unavailable for appellant for the period September 26 through
October 18, 2018. No response was provided from the employing establishment.
Although it is appellant’s burden to establish her claim, OWCP is not a disinterested
arbiter, but rather, shares responsibility in the development of the evidence, particularly when such
evidence is of the character normally obtained from the employing establishment or other
government source.14 The employing establishment was instructed to provide the necessary
information regarding whether light-duty employment had been made available to appellant, but
it failed to respond as required.
For these reasons, the case will be remanded to OWCP to obtain additional information
from the employing establishment regarding whether light-duty employment was available during
the claimed period of disability.15 After carrying out such further development, OWCP shall issue
a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

20 C.F.R. § 10.121.

13

C.F., Docket No. 18-1607 (issued March 12, 2019); L.B., Docket No. 15-0905 (issued September 19, 2016).

14

D.M., Docket No. 14-0460 (issued February 11, 2016); C.S., Docket No. 14-1994 (issued January 21, 2015).

15

L.B., Docket No. 17-1671 (issued November 6, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: May 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

